Order reversed, with ten dollars costs and disbursements, and motion granted to the extent of awarding to the defendant $100 counsel fee. When the wife is the defendant in an action for divorce on the ground of adultery and denies the allegation under oath, in the absence of proof that she is guilty of the act, which does not appear in this case, and upon showing her need therefor, she is entitled to at least counsel fee. Rich, Putnam, Blaekmar and Jaycox, JJ., concurred; Jenks, P. J., not voting.